DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 3 and 8 have been amended, and no claims are cancelled or added. The status of claims 1-10 and 12-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. 
The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Singh et al (US 20180227871 A1, Priority Date: Dec 21, 2017), and Sternberg et al (US 20170332421 A1, May 12, 2017) fails to teach or suggest claim limitation “using a converged network slice function (C-NSSF) of the plurality of network functions to form a single end-to-end network slice spanning the wireless communication link and the wireline communication link” in claim 1. 
In response, the Examiner respectfully disagrees because Sternberg’421 teaches: “FIG. 15 is an exemplary end-to-end Network Service with VNFs and nested forwarding graphs… This figure illustrates the concept of a Virtualized Network Function Forwarding Graph (VNF-FG). A VNF-GW describes how a set of VNF's are connected to provide a service” (par 0083), ”Network Slicing… is a mechanism that could be used by mobile network operators to support multiple ‘virtual’ networks behind the air interface across the fixed part of the mobile operator's network, both backhaul and core network” (par 0084), “The 5G Network Architecture will rely on Network Function Virtualization (NFV) techniques. NFV will allow Mobile Network Operators to dynamically deploy, scale up, and scale down services as they are required, or 2024 provides the Slice ID's that are assigned to a UE 2006 for a particular service or set of services. Since the SISF selects network slices, it could also be called the Network Slice Selection Function (NSSF)… The SISF 2024 may additionally provide a configuration for a Slice” (par 0305). Therefore, Sternberg’421 teaches dynamically deploy network function as virtual network function. 
Sternberg’421 further teaches:” FIG. 36A… Communication system 10 can be used to implement functionality of the disclosed embodiments and can include functionality and logical entities such as…Slice Instance Selection Function (SISF) 2024, Slice Instance Management Function (SIMF) 2026” (par 0606), ”FIG. 36A, the M2M/IoT/WoT communication system 10 includes a communication network 12. The communication network 12 may be a fixed network (e.g., Ethernet, Fiber, ISDN, PLC, or the like) or a wireless network (e.g., WLAN, cellular, or the like) or a network of heterogeneous networks” (par 0607) and “FIG. 36A, the M2M/IoT/WoT communication system 10 may include the Infrastructure Domain and the Field Domain. The Infrastructure Domain refers to the network side of the end-to-end M2M deployment… A M2M gateway 14 allows wireless M2M devices … as well as fixed network M2M devices (e.g., PLC) to communicate either through operator networks, such as the communication network 12 or direct radio link” (par 0608). 
Therefore, the cited reference teaches the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings.

The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Singh et al (US 20180227871 A1, Priority Date: Dec 21, 2017), and Sternberg et al (US 20170332421 A1, May 12, 2017) fails to teach or suggest amended claim limitation “posting, in the C-UDM, authentication of an access device connected to the wireline access network via using the wireline communication link” in claim 3. 


As a complimentary information, Sternberg’421 teaches: “UDM 278 acts as a repository for authentication credentials and subscription information” (par 0696), “FIG. 36A, the M2M/IoT/WoT communication system 10 includes a communication network 12. The communication network 12 may be a fixed network … or a wireless network … or a network of heterogeneous networks” (par 0607), and “FIG. 36A… A M2M gateway 14 allows wireless M2M devices … as well as fixed network M2M devices (e.g., PLC) to communicate either through operator networks, such as the communication network 12 or direct radio link… M2M terminal devices 18 and gateways 14 may communicate via various networks including, cellular, WLAN, WPAN (e.g., Zigbee, 6LoWPAN, Bluetooth), direct radio link, and wireline” (par 0608).

The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Singh et al (US 20180227871 A1, Priority Date: Dec 21, 2017), and Sternberg et al (US 20170332421 A1, May 12, 2017) fails to teach or suggest claim limitation “using a converged policy control function (C-PCF) of the plurality of network functions to apply a traffic policy to a data session traversing the wireline communication link” in claim 8. 
In response, the Examiner respectfully disagrees because Mohamed’225 teaches: Mohamed’225 teaches: “The 5G core network 170 shown in FIG. 40 may include an access and …AMF…SMF...UPF …UDM … AUSF…a policy control function (PCF) …N3IWF…and 174 … connected to a PCF 184 .., and may be connected to the UPF 176 ... The SMF 174 may serve as a control node” (par 0211), “SMF 174 may manage and configure traffic steering rules in the UPF 176 … UPF 176 may be responsible for interconnecting a packet data unit (PDU) session with a data network, packet routing and forwarding, policy rule enforcement, quality of service handling for user plane traffic” (par 0212), “core network 170 may include, or may communicate with, an IP gateway (e.g., an IP multimedia subsystem (IMS) server) that serves as an interface between the 5G core network 170 and the PSTN 108…core network 170 may provide the WTRUs … with access to the networks 112, which may include other wired or wireless networks” (par 0218). To be noticed, par 0212 discloses policy rule enforcement and quality of service handling for user plane traffic, therefore PCF function provides policy control function to both wireless and wired networks which is consistent with “converged” concept in par 0014 of the specification. 
Therefore, the cited reference teaches the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings.

In summary, the Examiner respectfully submits that the combination of Mohamed’225, Singh’871, Sternberg’421 and Lauster’981 teaches and renders the applicant claimed invention obvious. In view of the above, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017) in view of Singh et al (US 20180227871 A1, Priority Date: Dec 21, 2017), and further in view of Sternberg et al (US 20170332421 A1, May 12, 2017).

Regarding claim 1 (Previously Presented), Mohamed’225 discloses a method for supporting communication links (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), comprising: 
supporting a wireless communication link using a plurality of network functions logically linked via buses (see, Fig. 35 and 40,  RAN provides wireless links between WTRUs and 5G core network which providing a plurality of network functions, these network functions communicate via message buses, par 0159, 0208-0209); 
supporting a wireline communication link (see, fig.34, communication system working as core network supports wired network communications, par 0148, 0154-0155) using a wireline access network (see, Fig. 35, core network 106/107/109 connects with other wired networks 112 using wired communication, par 0148, 0154-0155, 0158, 0170); 
using one or more of the plurality of network functions to at least partially control the wireline access network (see, Fig. 12-13 and 39-40, system comprises RAN 105, core network 109 and wireless & wired network (Internet 110, PSTN 108 and network 112), where core network 109 including functions such as SMF, UPF, PCF, and N3IWF to provide quality of service (QoS) policy enforcement and tunnel establishment for both wired and wireless network,  par 0055-0072 and 0202-0218).
Mohamed’225 discloses all the claim limitations but fails to explicitly teach: 
a plurality of network functions logically linked via a common interface.
using a converged network slice function (C-NSSF) of the plurality of network functions to form a single end-to-end network slice spanning the wireless communication link and the wireline communication link.

see, Fig. 2, service-based architecture of 5G network, par 0024) discloses: a plurality of network functions logically linked via a common interface (Note, FIG. 2, network functions on a control plane in the service-based architecture 20 can access other network functions on the control plane through service-based interfaces on the same bus, par 0025).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Singh’871 into that of Mohamed’225. The motivation would have been to provide different professional services in 5G network using different network slices (par 0026).
The combination of Mohamed’225 and Singh’871 discloses all the claim limitations but fails to explicitly teach: using a converged network slice function (C-NSSF) of the plurality of network functions to form a single end-to-end network slice spanning the wireless communication link and the wireline communication link.

However Sternberg’421 from the same field of endeavor (see, Fig. 15 and , end-to-end Network Service with VNFs and nested forwarding graphs utilized in M2M/IoT/WoT communication system, par 0083, 0606-0607) discloses: using a converged network slice function (C-NSSF) of the plurality of network functions to form a single end-to-end network slice spanning the wireless communication link and the wireline communication link (see, Fig. 15, 36A and 36D, end-to-end M2M deployment using NSSF/SISF to select single end-to-end network slice across heterogeneous M2M/IoT/WoT networks of fixed network using wired link and wireless network using wireless link, par 0083, 0305, 0606-0608, 0620 and 0630).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sternberg’421 into that of Mohamed’225 par 0606).

Regarding claim 2 (Original), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), further comprising bridging one or more interfaces of the wireline access network and the message buses (see, fig. 40, SMF 174 connected to the UPF 176 provide the WTRUs with access to wired networks 112 and network functions communicate via message buses, par 0209, 0212, 0218).
The combination of Mohamed’225 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach: network functions logically linked via a common interface.
However Singh’871 from the same field of endeavor (see, Fig. 2, service-based architecture of 5G network, par 0024) discloses: a plurality of network functions logically linked via a common interface (Note, FIG. 2, network functions on a control plane in the service-based architecture 20 can access other network functions on the control plane through service-based interfaces on the same bus, par 0025).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Singh’871 into that of Mohamed’225 modified by Sternberg’421. The motivation would have been to provide different professional services in 5G network using different network slices (par 0026).


Regarding claim 14 (Original), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), further comprising using a converged network exposure function (C-NEF) of the plurality of network functions to provide information on the wireless communication link and the wireline communication link, to a network analysis function (see, fig. 32 and 40, Network Exposure Function (NEF) in 5G core network expose the capabilities and services to other network functions including application function (AF),  enable M2M applications  to perform functions such as data collection and data analysis par 0133, 0209, 0217).

Regarding claim 15 (Original), Mohamed’225 discloses the method of claim 14 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), further comprising using the C-NEF to determine collective performance of the wireless communication link and the wireline communication link (see, fig. 32 and 40, Network Exposure Function (NEF) in 5G core network expose the capabilities and services to other network functions including application function (AF),  enable M2M applications  to perform functions such as data collection and data analysis par 0133, 0209, 0217).

Regarding claim 16 (Original), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), further comprising using a network function of the plurality of network functions to perform network repository and identify a network service at least partially see, fig. 35 and 40, UDM 178 of the plurality of network functions acts as a repository for authentication credentials and subscription information in core network 106/107/109 which connecting with other wired networks 112 using wired communication, par 0148, 0154-0155, 0158, 0170, par 0051).
The combination of Mohamed’225 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach: using a converged network repository function (C-NRF) for repository function. 

However Singh’871 from the same field of endeavor (see, Fig. 2, service-based architecture of 5G network, par 0024) discloses: using a converged network repository function (C-NRF) for repository function (see, FIG. 2, network function (NF) repository function (NRF) 112 maintains a network function profile (NF profile) of a network function instance and the service supported by the network function instance, par 0024 and 0034). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Singh’871 into that of Mohamed’225 modified by Sternberg’421. The motivation would have been to provide different professional services in 5G network using different network slices (par 0026).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Singh’871, and further in view of Lauster (US20210021981A1, For EP17210112.3A PD: 2017-12-22).

Regarding claim 3 (Currently Amended), Mohamed’225 discloses a method for supporting communication links (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), comprising: 
supporting a wireless communication link using a plurality of network functions logically linked via buses (see, Fig. 35 and 40,  RAN provides wireless links between WTRUs and 5G core network which providing a plurality of network functions, these network functions communicate via message buses, par 0159, 0208-0209); 
supporting a wireline communication link (see, fig.34, communication system working as core network supports wired network communications, par 0148, 0154-0155) using a wireline access network (see, Fig. 35, core network 106/107/109 connects with other wired networks 112 using wired communication, par 0148, 0154-0155, 0158, 0170); 
using one or more of the plurality of network functions to at least partially control the wireline access network (see, Fig. 12-13 and 39-40, system comprises RAN 105, core network 109 and wireless & wired network (Internet 110, PSTN 108 and network 112), where core network 109 including functions such as SMF, UPF, PCF, and N3IWF to provide quality of service (QoS) policy enforcement and tunnel establishment for both wired and wireless network,  par 0055-0072 and 0202-0218),
authenticating a first user equipment (UE) device using the wireless communication link via a converged unified data management (C-UDM) of the plurality of network functions (see, fig. 40, authenticating WTRUs using wireless link between RAN and core network via UDM as repository for authentication credentials and subscription information, and UDM is one of the network functions provided by core network, par 0159,0203, 0209, 0215). 
Mohamed’225 discloses all the claim limitations but fails to explicitly teach: 
a plurality of network functions logically linked via a common interface.
posting, in the C-UDM, authentication of an access device connected to the wireline access network via the wireline communication link.

see, Fig. 2, service-based architecture of 5G network, par 0024) discloses: a plurality of network functions logically linked via a common interface (Note, FIG. 2, network functions on a control plane in the service-based architecture 20 can access other network functions on the control plane through service-based interfaces on the same bus, par 0025).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Singh’871 into that of Mohamed’225. The motivation would have been to provide different professional services in 5G network using different network slices (par 0026).
The combination of Mohamed’225 and Singh’871 discloses all the claim limitations but fails to explicitly teach: posting, in the C-UDM, authentication of an access device connected to the wireline access network via the wireline communication link.

However Lauster’981 from the same field of endeavor (see, Fig. 1, 5G system architecture 100 comprises the network functions, par 0070) discloses: posting, in the C-UDM, authentication of an access device connected to the wireline access network via the wireline communication link (see, fig. 1, UDM equivalent to the functionality of an HSS for both mobile and wired access in the NG Core network such as authenticate UE and the network access function to each other, UE accesses (R)AN either via wireless air interface or wired interface, par 0067, 0070, 0072 and 0077).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lauster’981 into that of Mohamed’225 modified by Singh’871. The motivation would have been to improve the serving of an emergency call for a UE in a local communication network and increase the performance and flexibility of par 0013).

Regarding claim 4 (Original), Mohamed’225 modified by Singh’871 and Lauster’981 discloses the method of claim 3 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Singh’871 and Lauster’981 discloses all the claim limitations but fails to explicitly teach: using the wireline access network to authenticate the access device.
However DI GIROLAMO’884 from the same field of endeavor (see, Fig. 32, subscriber has agreements with CellNet1a, CellNet1b, and IoTProv1, and an IoT device is enrolled with IoTProv1, par 0259) discloses: using the wireline access network to authenticate the access device (see, fig. 19-22, M2M service provider contacts CellNet1b HSS/UDR to authenticate the device (step 12 in fig. 22) after IoT device enrolled with M2M service provider (Step 0 in fig. 19), par 0158-0183. Noted, M2M/IoT/WoT communication system is fixed network with wired link, par 0284).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DI GIROLAMO’884 into that of Mohamed’225 modified by Singh’871 and Lauster’981. The motivation would have been to on-board IoT device using registration redirection (par 0157).

Regarding claim 5 (Original), Mohamed’225 modified by Singh’871 and Lauster’981 discloses the method of claim 3 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Singh’871 and Lauster’981 discloses all the claim limitations but fails to explicitly teach: associating first authentication information for the first UE device and second authentication information for the access device with a common identification element in the C-UDM.

However DI GIROLAMO’884 from the same field of endeavor (see, Fig. 32, subscriber has agreements with CellNet1a, CellNet1b, and IoTProv1, and an IoT device is enrolled with IoTProv1, par 0259) discloses: associating first authentication information for the first UE device and second authentication information for the access device with a common identification element in the C-UDM (see, common MSIN and authentication key in the UDM stored profile for the authentication of IoT device across fixed and wireless network, par 0165-0166, 0284).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DI GIROLAMO’884 into that of Mohamed’225 modified by Singh’871 and Lauster’981. The motivation would have been to on-board IoT device using registration redirection (par 0157).


Regarding claim 6 (Original), Mohamed’225 discloses the method of claim 5 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), wherein: the first authentication information comprises a mobile network see, MME send IMSI in Bearer Resource Command message during the process of LGW-PGW bearer creation which initiated by UE, par 0053, 0058)
The combination of Mohamed’225 and Lauster’981 discloses all the claim limitations but fails to explicitly teach: the first authentication information comprises an authentication protocol (AKA); and the second authentication information comprises a security certificate.

However Singh’871 from the same field of endeavor (see, Fig. 2, service-based architecture of 5G network, par 0024) discloses: the first authentication information comprises an authentication protocol (AKA) (see, UDM 111 store authentication data related to the UE by store long-term security credentials used in authentication for an authentication and key agreement (AKA), par 0036). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Singh’871 into that of Mohamed’225 modified by Lauster’981. The motivation would have been to assist the UE to select/re-select the network slice during a registration procedure (par 0031).
The combination of Mohamed’225, Singh’871 and Lauster’981 discloses all the claim limitations but fails to explicitly teach: the second authentication information comprises a security certificate.

However DI GIROLAMO’884 from the same field of endeavor (see, Fig. 32, subscriber has agreements with CellNet1a, CellNet1b, and IoTProv1, and an IoT device is enrolled with IoTProv1, par 0259) discloses: the second authentication information comprises a security certificate (see, operator subscription information includes the subscriber identity (in the form of an IMSI) and security keys used for authentication, encryption, and data integrity, par 0067, 0143).
par 0136).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Singh’871 and further in view of Lauster’981 and DI GIROLAMO’884 as applied to claim 6 above, and further in view of Li et al (US 20200053802 A1, Priority Date: Oct 6, 2017) and Wong et al ( US 20190281522 A1, Priority Date: Mar 8, 2018). 
Regarding claim 7 (Original), Mohamed’225 modified by Singh’871, Lauster’981 and DI GIROLAMO’884 discloses the method of claim 6 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Singh’871, Lauster’981 and DI GIROLAMO’884 discloses all the claim limitations but fails to explicitly teach: the security certificate comprises one of a security certificate for a Wi-Fi device and a security certificate for a data over cable service interface specification (DOCSIS) protocol device.

However Li’802 from the same field of endeavor (see, fig.18A-B,  M2M/IoT/WoT communication system includes a communication network comprises core network and other wired/wireless networks, Infrastructure Domain and the Field Domain, par 0341-0342) discloses: the security certificate comprises one of a security certificate for a Wi-Fi device (see, AS replies with policy of accepting remote UE 702 communicating via WiFi when RM-NF 802 contacts SCS/AS 808 according to the third party identifier to determine what AS to notify and request information from, par 0103, 0128-0134). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’802 into that of Mohamed’225 modified by Singh’871, Lauster’981 and DI GIROLAMO’884. The motivation would have been to configure suitable relay support by coordinating between NF and AS (par 0107).
The combination of Mohamed’225, Singh’871, Lauster’981, DI GIROLAMO’884 and Li’802 discloses all the claim limitations but fails to explicitly teach: the security certificate comprises a security certificate for a data over cable service interface specification (DOCSIS) protocol device.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: the security certificate comprises a security certificate for a data over cable service interface specification (DOCSIS) protocol device (see, fig. 5A Step 540-552, UE sends a Non 3GPP access authentication signal to 5G core network via Docsis cable (CMTS) and gets access granted signal includes a 5G Globally Unique Temporary Identifier (GUTI) and Allowed Network Slice Selection Assistance Information (A-NSSAI), par 0034, 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Mohamed’225 modified by Singh’871, Lauster’981, DI GIROLAMO’884 and Li’802. The motivation would have been to differentiate multiple UEs that attached to the same cable modem within the cable network (par 0033).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Singh’871.

Regarding claim 8 (Currently Amended), Mohamed’225 discloses a method for supporting communication links (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), comprising: 
supporting a wireless communication link using a plurality of network functions logically linked via buses (see, Fig. 35 and 40,  RAN provides wireless links between WTRUs and 5G core network which providing a plurality of network functions, these network functions communicate via message buses, par 0159, 0208-0209); 
supporting a wireline communication link (see, fig.34, communication system working as core network supports wired network communications, par 0148, 0154-0155) using a wireline access network (see, Fig. 35, core network 106/107/109 connects with other wired networks 112 using wired communication, par 0148, 0154-0155, 0158, 0170); 
using one or more of the plurality of network functions to at least partially control the wireline access network (see, Fig. 12-13 and 39-40, system comprises RAN 105, core network 109 and wireless & wired network (Internet 110, PSTN 108 and network 112), where core network 109 including functions such as SMF, UPF, PCF, and N3IWF to provide quality of service (QoS) policy enforcement and tunnel establishment for both wired and wireless network,  par 0055-0072 and 0202-0218) and 
using a converged policy control function (C- PCF) of the plurality of network functions to apply a traffic policy to a data session traversing the wireline communication link (Note, provide control over traffic of packet data unit session within a data network including wired network based on policy from PCF, par 0128, 0202, 0211-0212, 0214. Note: session including traffic from wireless network to wired network through core network according to fig. 35, par 0158, 0170).
Mohamed’225 discloses all the claim limitations but fails to explicitly teach: 
a plurality of network functions logically linked via a common interface.

However Singh’871 from the same field of endeavor (see, Fig. 2, service-based architecture of 5G network, par 0024) discloses: a plurality of network functions logically linked via a common interface (Note, FIG. 2, network functions on a control plane in the service-based architecture 20 can access other network functions on the control plane through service-based interfaces on the same bus, par 0025).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Singh’871 into that of Mohamed’225. The motivation would have been to provide different professional services in 5G network using different network slices (par 0026).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Singh’871 as applied to claim 8 above, and further in view of Li et al (US 20200053131 A1, Cont PCT/CN2017/080826 (WO2018191854A1) Priority Date: 20170417).
Regarding claim 9 (Original), Mohamed’225 modified by Singh’871 discloses the method of claim 8 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).


However Li’131 from the same field of endeavor (see, fig. 1, communications system  including convergence of a mobile network and a fixed network , par 0005, 0097-0098) discloses: applying a common traffic policy to at least (a) a first data session traversing the wireless communication link and (b) a second data session traversing the wireline communication link, using the C-PCF (see, unified policy and charging control applied for PDU session on interworking between a converged fixed network and a mobile network using PCF, par 0004, 0013 and 0168-0172).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’131 into that of Mohamed’225 modified by Singh’871. The motivation would have been to implement the SMC process of NAS encryption and activation between the UE and the 5G core network (par 0167).


Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Singh’871, and further in view of Li’131 as applied to claim 9 above, and further in view of Li et al (US 20200053802 A1, Priority Date: Oct 6, 2017).

Regarding claim 10 (Original), Mohamed’225 modified by Singh’871 and Li’131 discloses the method of claim 9 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Singh’871 and Li’131 discloses all the claim limitations but fails to explicitly teach: supporting a single user equipment (UE) device with each of the first data session and the second data session.

However Li’802 from the same field of endeavor (see, fig.18A-B,  M2M/IoT/WoT communication system includes a communication network comprises core network and other wired/wireless networks, Infrastructure Domain and the Field Domain, par 0341-0342) discloses: supporting a single user equipment (UE) device with each of the first data session and the second data session (see, fig.10, provide Multiplexing option for the session established from remote UE to NF3 and NF3 to AS/SCS, Multiplexing option including a session connect to multiple SCS/AS 808 for the same UE and a session with separate connections internally between the same SCS/AS 808 and UE, par 0190, 0208-0210. Note: first data session and the second data session corresponding to session established from remote UE to NF3 and NF3 to AS/SCS separately).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Li’802 into that of Mohamed’225 modified by Singh’871 and Li’131. The motivation would have been to setup a session for the remote UE 702 to communicate with the targeted SCA/AS (par 0190).

Regarding claim 12 (Previously Presented), Mohamed’225 modified by Singh’871 and Li’131 discloses the method of claim 10 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).


However Li’802 from the same field of endeavor (see, fig.18A-B,  M2M/IoT/WoT communication system includes a communication network comprises core network and other wired/wireless networks, Infrastructure Domain and the Field Domain, par 0341-0342) discloses: providing a single quality of service (QoS) traffic management policy on the single end-to-end network slice spanning the wireless communication link and the wireline communication link (see, fig. 8, network slice spanning the wireless communication link and the wireline communication link from UE to SCS/AS, SMF manages the end-to-end in 3GPP CN PDN connection (IP or non-IP type) between UE and packet data network for the data transfer through the core network with QoS policy, table 1, par 0044, 0047, 0084-0086, 0169. Note 1: communication network 12 could be wired network implementing function of SCS/AS, fig. 18A-18B, par 0341, 0344. Note 2: remote UE and relay UE connects via E-UTRAN, par 0063).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’802 into that of Mohamed’225 modified by Singh’871 and Li’131. The motivation would have been to support different RANs or different service types running across a single RAN (par 0084).

Regarding claim 13 (Previously Presented), Mohamed’225 modified by Singh’871and Li’131 discloses the method of claim 12 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Singh’871 and Li’131 discloses all the claim limitations but fails to explicitly teach: wherein the single end-to-end network slice spanning the wireless communication link and the wireline communication link comprises one of a mobile broadband slice, a mobile transport slice, and an Internet of Things (IoT) slice.

However Li’802 from the same field of endeavor (see, fig.18A-B, M2M/IoT/WoT communication system includes a communication network comprises core network and other wired/wireless networks, Infrastructure Domain and the Field Domain, par 0341-0342) discloses: wherein the single end-to-end network slice spanning the wireless communication link and the wireline communication link (see, fig. 8 shows network slice spanning from UE to SCS/AS with end-to-end session management, table 1, par 0044, 0084-0086, 0169. Note 1: communication network 12 could be wired network implementing function of SCS/AS, fig. 18A-18B, par 0341, 0344. Note 2: remote UE and relay UE connects via E-UTRAN, par 0063) comprises one of a mobile broadband slice, a mobile transport slice, and an Internet of Things (IoT) slice (see, FIG. 18A, IoT communication system and efficient support of infrequent small data transmission for Cellular IoT, par 0033, 0057).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’802 into that of Mohamed’225 modified by Singh’871 and Li’131. The motivation would have been to support different RANs or different service types running across a single RAN (par 0084).


Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Singh’871, and further in view of Sternberg’421 as applied to claim 1 above, and further in view of Wong’522. 
Regarding claim 17 (Original), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), wherein: the wireless communication link operates according to a fifth generation (5G) new radio  protocol (see, WTRUs perform 5G (New Radio) wireless communications, par 0156 and 0158).
The combination of Mohamed’225, Singh’871 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach:20PATENT 610687: 61233NPthe wireline communication link operates according to a data over cable service interface specification (DOCSIS) protocol.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: the wireline communication link operates according to a data over cable service interface specification (DOCSIS) protocol (see, fig. 4, UEs connected to the same server 432 via Docsis or 3GPP radio access using a common 5G core network, par 0034).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Mohamed’225 modified by Singh’871 and Singh’871. The motivation would have been to differentiate UEs within the cable network and extended slicing management via the cable network (par 0033).

Regarding claim 19 (Original), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), wherein: the wireless communication link operates according to a fifth generation (5G) new radio (NR) protocol (see, WTRUs perform 5G (New Radio) wireless communications, par 0156 and 0158).
The combination of Mohamed’225, Singh’871 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach:20PATENT 610687: 61233NPthe wireline communication link serves a Wi-Fi wireless base station.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: the wireline communication link serves a Wi-Fi wireless base station (see, fig. 4, UEs connected to the same server 432 via Docsis cable from non-3GPP radio access by WIFI AP 408, par 0034-0036).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Mohamed’225 modified by Singh’871 and Sternberg’421. The motivation would have been to differentiate UEs within the cable network and extended slicing management via the cable network (par 0033).

Regarding claim 20 (Original), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170). 

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: supporting (a) a wireless base station and (b) premises broadband access, using the wireline access network (Note, fig. 4, Internet of Things (IOT) device UEs connected to the same server 432 via Docsis cable from non-3GPP radio access by WIFI AP 408, par 0034-0036, 0091. Note: IOT device implies internet access). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Mohamed’225 modified by Singh’871 and Sternberg’421. The motivation would have been to differentiate UEs within the cable network and extended slicing management via the cable network (par 0033).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Singh’871, and further in view of Sternberg’421 as applied to claim 1 above, and further in view of Edge (US 20180199160 A1, Priority Date: Jan 4, 2018). 
Regarding claim 18 (Original), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), wherein: the wireless communication link operates according to a fifth generation (5G) new radio (NR) protocol (see, WTRUs perform 5G (New Radio) wireless communications, par 0156 and 0158).


However Edge’160 from the same field of endeavor (see, fig. 1, communication system comprises UE, Next Generation (5G) Radio Access Network and 5G Core Network (5GC) 150 in communication with an external client 130 , par 0035) discloses: the wireline communication link operates according to a digital subscriber line (DSL) protocol (see, fig. 1, UEs connect to other networks (e.g. the Internet) using a Digital Subscriber Line (DSL) using 5G core network, par 0038).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Edge’160 into that of Mohamed’225 modified by Singh’871 and Sternberg’421. The motivation would have been to support location of mobile devices transferred between different entities using existing signaling interfaces and protocols for normal 3GPP network operation (par 0032).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473